Case 5:20-cv-00164-TKW-MJE Document 1 Filed 06/10/20 Page"P OIE roc tS

JAN 14 2020

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA INMATE'S wml :
(Panama City Division) |
CIVIL RIGHTS COMPLAINT FORM FOR

PRO SE @8@N-PRISONER) LITIGANTS IN ACTIONS UNDER
28 U.S.C. § 1331 or § 1346 or 42 U.S.C. § 1983

BRIAN EDWARD GLICK,
Plaintiff,
Case No.: 5:20 av [bY ~TKW-MIF

Vv.

L. J. CORBIN,
J.C. LANIER, Jyry Trial Requested?
Dr. R. MOLINA, YES co NO
W. WARD, R.N.,
CENTURION OF FLORIDA,
MICHELLE SCHOUEST, IISC,
Defendants.

_ FILED USDC FLND PN
— JUN 10°20 Px2:02

 

 
 

 

Case 5:20-cv-00164-TKW-MJF Document1 Filed 06/10/20 Page 2 of 12

I. PARTIES TO THIS COMPLAINT

A. Plaintiff(s)
1. Plaintiff’s Name:
Address:

City, State, and Zip Code:
Telephone: N.A.

B. Defendant(s)

1. Defendant's Name:
Official Position:
Employed at:
Mailing Address:

(Sued in Individual Capacity

2. Defendant's Name:
Official Position:
Employed at:
Mailing Address:

sued in Individual Capacity

3. Defendant's Name:
Official Position:
Employed at:
Mailing Address:

Vsued in Individual Capacity
4. Defendant's Name:

Official Position:

Employed at:

Mailing Address:

W sued in Individual Capacity

Brian Edward Glick

Gulf Correctional Institution;
500 Ike Steele Road
Wewahitchka, Florida 32465

L. J. Corbin
Correctional Officer
Lowell C.1.
11120 NW Gainesville Road
Ocala, Florida 34482
0 Sued in Official Capacity

J. C. Lanier

Classification Officer

Mayo Correctional Institution Annex
8784 Hwy. 27 West

Mayo, FL 32066
co Sued in Official Capacity

Dr. R. Molina

Medical Director

Mayo Correctional Institution Annex
8784 Hwy. 27 West

Mayo, FL 32066
0 Sued in Official Capacity

W. Ward, R.N.

Primary Care Provider

Gulf Correctional Institution
500 Ike Steele Road
Wewahitchka, Florida 32465
0 Sued in Official Capacity

 

 

 

 
Case 5:20-cv-00164-TKW-MJF Document1 Filed 06/10/20 Page 3 of 12

5. Defendant's Name: Centurion of Florida
Official Position: Medical Contractor
Employed at: Fla. Dept. of Corrections
Mailing Address: 501 South Calhoun Street

Tallahassee, Florida 32399
v, Sued in Individual Capacity 0 Sued in Official Capacity

6. Defendant's Name: Michelle Schouest, ITSC

Official Position: Intensive Instructional Service Consultant
Employed at: Fla. Dept. of Corrections

Mailing Address: 501 South Calhoun Street

Tallahassee, Florida 32399
W sued in Individual Capacity 0 Sued in Official Capacity

II. BASIS FOR JURISDICTION
Are you bringing suit against (chech,all that apply):
4 Federal Officials (Bivens case) W State/Local Officials ($ 1983 case)

11. STATEMENT OF FACTS

1. All of the claims in this case are related to one issue — Retaliation for complaining
about conditions of confinement. Several related claims stem from that incident, including
the failure to provide medical treatment of any kind for the Plaintiff's medical needs that
were caused or aggravated by the retaliation. These issues have been occurring since
March of 2019 and are continuing up to the time this Complaint is being drafted.

2 In March of 2006, Brian Glick (the Plaintiff) was sentenced to Life in prison for
second degree murder with a firearm. Shortly after entering the Florida Department of

Corrections, Glick was seen by medical staff concerning a prior gunshot wound that had
left a bullet lodged behind his right ankle.

3. X-rays revealed that the bullet did not cause any bone damage and did not interfere
with the function of the ankle joint, but that the bullet remained in the soft tissues directly
behind the ankle.

4. Although the bullet was causing some pain to Mr. Glick, medical staff decided
against surgical removal of the bullet in favor of “symptom management” to avoid further
complications, including possible nerve damage.

5. Glick was issued several medical passes at that time, including a low-bunk pass and
a no prolonged standing pass to help reduce the stress on his wound.

sane ante nabtASM A ASSEOONTSAC ES mca Set ai IMP MAA MAH hae 88

 
Case 5:20-cv-00164-TKW-MJF Document1 Filed 06/10/20 Page 4 of 12

6. Although Glick has weighed over 250 Ibs. for the entirety of his time in prison, the
condition of his wound remained stable for the next 13 years, causing only moderate pain
during those times he put weight on his right leg. This was largely accomplished by Glick
spending most of his commitment on lower bunks and by being assigned to easier job
assignments the older he got.

7. In March of 2019, Glick was housed at Mayo Correctional Institution Annex, where
he was assigned as a certified inmate law clerk when the allegations of this civil rights
Complaint began to take place. He was awaiting transfer to Florida's “Incentivized Prison
Program”, which he had been approved for since December of 2017 due to his superb
prison record.

8. At all times pertinent, Centurion of Florida (Defendant 5) was being contracted
by the Fla. Dept. of Corrections to provide medical services to inmates.

9. On March 21, 2019, Glick submitted an informal grievance complaining about
Mayo's enforcement of a no longer existing rule that had required all inmates to remain in
their class “A” uniforms Monday through Friday from 8:00am until 5:00pm.

10. Several days later, Glick was paged to the captain's office by an officer present in
the library area where Glick was assigned as a law clerk. Glick walked unescorted across
the compound to the captain's office.

11. Once inside, Captain L. J. Corbin (Defendant 1) confronted Glick with the
informal grievance he had written, stating that the class “A” rule was Warden Lamb's “pet
peeve”, and that the Warden had instructed him to call Glick down to see if he needed any
“special attention”. He aggressively scolded Glick for drawing attention to himself, and
then asked him how he thought the grievance would be answered — then yelling, “I have
an answer!” with veins popping out of his neck.

12. Grievances are normally only responded to in writing, making this incident peculiar
from the beginning. During this entire intimidation session Glick was in fear of his safety
for that reason, and due to Captain Corbin's threatening demeanor combined with his large
body type and longstanding reputation for physically abusing inmates. Glick's fear was
also magnified by the fact that there are no cameras inside the captain's office, making it
an effective “blind spot” for inmate abuse.

13. After 10 to 15 minutes of intimidation, Glick was allowed back to his dormitory.

14. On March 29, 2019, Captain Corbin responded in writing to the grievance without
approving or denying it, instead stating, “returned without action”. Captain Corbin agreed
in his written response that inmates were not required to be class “A” while off duty in the
dormitory.

 

 

 
Case 5:20-cv-00164-TKW-MJF Document1 Filed 06/10/20 Page 5 of 12

15. On April 4, 2019, Glick filed a “copy request” to make 3 photocopies of the
grievance, to send to news media and to prisoner's rights advocates. That request was
approved and signed by the library supervisor, Mr. Frederick, and Glick was charged 0.45¢
for those copies from his inmate account.

16. That afternoon, after returning to his dormitory, Glick was placed in hand restraints
by Sgt. Anthony, and his property was packed up for confinement. He then escorted Glick
back to the captain's office.

17. Once inside, Captain Corbin again confronted Glick with the same grievance, this
time in an all out rage. After a lengthy tirade about grievance writing, Captain Corbin
yelled, “Wanna be a big shot? News reporters? This could have stayed between me and
you! No one was f__ing with you! But you wanna f__ with me! Now I'm going to f__
with you!” (Curse words redacted out of respect).

18. During this time Glick was handcuffed with his hands behind him, being held by
Sgt. Anthony. Glick kept his head down in fear the whole time, and was struck in the back
of the head by an officer while Captain Corbin continued ranting. After about 10 minutes
Captain Corbin ordered Glick be taken to confinement, and that, “We'll figure out why
later.”

19. The inmate orderly who made the photocopies for Glick's approved copy request
was also taken to confinement by Captain Corbin that afternoon, for “spoken threat to
staff”.

20. Glick had already been having trouble breathing while sleeping, but the problem
became much more serious while in confinement, where he was not given a pillow and
was unable to elevate his head. The lack of sleep and of oxygen while sleeping caused
painful headaches and constant drowsiness. He was seen by medical staff after filling out
a sick-call form shortly after being placed in confinement, but was not given any treatment
at that time, per policy and practice of Centurion of Florida.

21. On April 8, 2019, Glick was served a disciplinary report (DR) written by Captain
Corbin for “disrespect”, claiming that Glick was only present in the captain's office to be
counseled “about a minor rule violation” when Glick suddenly exclaimed, “F__ you, you
fatf__er,] ain't got time for thiss__.” (Cursing redacted out of respect).

22. Glick pleaded not guilty to the DR, but was found guilty on April 11, 2019 at a
hearing by classification officer J. C. Lanier (Defendant 2).

23. Glick appealed the DR by filing a formal grievance alleging that Captain Corbin
wrote the DR in retaliation for the class “A” grievance and for reaching out to the media.
Warden Lamb approved the grievance on April 23, 2019, and the DR was expunged from
Glick's record.

 

 

 
Case 5:20-cv-00164-TKW-MJF Document1 Filed 06/10/20 Page 6 of 12

24. Glick spent a total of 26 days in confinement, with hardly any sleep during that time,
while suffering from debilitating headaches the entire time. He was finally given a pillow
after his release from confinement, but continued to have trouble breathing while sleeping,
which continued to cause periodic headaches of the worst severity. Some days were so
bad that Glick could not get out of bed due to these headaches, which also caused nausea
and acute light sensitivity.

25. After being released from confinement, the library supervisor Mr. Frederick sent an
email to classification officer Lanier asking for Glick to be allowed to resume his
assignment in the law clerk program.

26. Classification officer Lanier informed Mr. Frederick that Glick had served “DC
time” for a DR, and so should not be assigned to the law library. Lanier instead assigned
Glick to food service working in the pot room.

27. On May 7, 2019, Glick filed an informal grievance about him not being allowed to
resume his program assignment, at that point believing the decision to have been an
inadvertent mistake.

28. While working in the pot room, Glick was being required to stay on his feet for 10
to 12 hours a day, 5 to 6 days a week, as his medical passes had expired. The gunshot
wound in his ankle began causing increased pain due to the added stress.

29. On May 6, 2019, Glick filed a sick-call form regarding his leg, trouble breathing
while sleeping, and headaches. Glick was seen by a nurse and then an optometrist (for
severe light sensitivity) but was not given any treatment for those ailments at that time,
per policy and practice of Centurion of Florida. The optometrist told Glick that tinted
lenses could also not be issued without eye-disease “per policy”.

30. Glick followed up on his grievance about his job assignment, which were all denied.
It became apparent that there was no mistake; Mr. Lanier knew full well that the DR he
had found Glick guilty of had been expunged, yet he still refused Mr. Frederick's request
to allow Glick to continue his program assignment as an inmate law clerk. No other reason
was ever suggested besides what Mr. Lanier had already told Mr. Frederick — because of
the retaliatory DR that Mr. Lanier himself had found Glick guilty of but that Glick had
successfully appealed through the grievance procedure.

31. Glick's medical conditions also continued to worsen, and Doctor R. Molina
(Defendant 3) ordered X-rays for Glick's foot and an overnight infirmary stay to determine
how serious Glick's sleep apnea was.

32. Glick was eventually removed from the active food service roster, and classification
officer Lanier changed Glick's job assignment to inside grounds, still refusing to allow
him to resume his law clerk program assignment because of the DR he had received in
retaliation for the class “A” grievance.

 

 

 
Case 5:20-cv-00164-TKW-MJF Document1 Filed 06/10/20 Page 7 of 12

33. After the X-rays were examined and Glick was again seen by medical, it was again
decided against surgical removal of the bullet in favor of enhanced symptom management.
Glick was issued medical passes for insoles, no-prolonged standing, and a cane.

34. Glick was also kept overnight in the infirmary to monitor his pulse and oxygen
while sleeping, which revealed serious dips in the oxygen levels throughout the night. On
a follow up visit, a nurse informed Glick that a sleep study has been approved as a result.
No further treatment has been provided to this date, due to the policies and practices of
Centurion of Florida.

35. After waiting several months, Glick filed a medical grievance on August 30, 2019,
because he still had received absolutely no treatment for sleep apnea or its symptoms. His
grievances were all denied, claiming he was approved for a sleep study. The final
grievance was denied by Michelle Schoest, ITSC (Defendant 6).

36. Both Dr. Molina and Ms. Schoest were aware of Glick's suffering due to a difficulty
breathing while sleeping, yet made no attempts to provide treatment despite their ability
and duty to do so.

37. Ultimately, Glick needs a C-Pap machine or similar breathing aid, which medical
will not issue him until after a sleep study is conducted. Dr. Molina claimed in his
grievance response that the sleep study was “out of his hands.” The email sent to the nurse
who first informed Glick that the sleep study was approved stated that it was to be
conducted locally at Mayo, where Dr. Molina was the authority — but he simply chose to
let Glick's sleep study be delayed indefinitely, despite several open cells in the medical
wing. If left untreated, sleep apnea may cause death or permanent health deterioration.

38. Dr. Molina also stated Glick had access to “mild pain relievers” from the officer
station, but Glick had already informed medical that those were of little to no effect for
his symptoms, and was in need of stronger medication. Dr. Molina could have prescribed
Excedrin (or a similar generic brand) to relieve the pain being caused to Glick from his
severe headaches as was recommended by Nurse Histand. He also could have provided
Glick with a foam wedge to help keep Glick's head elevated while sleeping.

39. Ms. Schoest was aware of these facts, had been trained as a medical professional,
and was in a position of authority to remedy these problems by instructing Dr. Molina to
administer treatment and by coordinating the needed sleep test, yet she chose to do nothing
when confronted with Glick's complaints, and denied his final grievance for sleep apnea
by blithely stating that Dr. Molina had “appropriately address[ed] the issues.”

 

 
Case 5:20-cv-00164-TKW-MJF Document1 Filed 06/10/20 Page 8 of 12

40. A group of inmates that were at Mayo C.I. Annex as a result of damage caused by
hurricane Michael to Gulf C.I. were returned to Gulf C.I. following repairs. Glick and the
inmate who had made the photocopies of the class “A” grievance were both added to the
list of inmates to be sent back to Gulf C_L. in further retaliation for writing grievances and
reaching out to media and prisoner's rights advocates.

41. Upon being told he was transferring, Glick believed he was being sent to the
incentivized prison program, which he had been waiting for since December of 2017, with
no other transfer pending. Prior to being loaded on the bus from Mayo, one of the officers
who worked in the property area said to Glick and the other inmate, “sorry it took so long,”
and then winked his eye at them.

42. Gulf C1. is referred to as “the Gulf” by staff and inmates alike due to its reputation
as a disciplinary camp that is difficult to be transferred away from and is located deep in
the panhandle of Florida. The Gulf consists of older, run down dormitories with no air
conditioning, and without security cameras on the compound outside the dormitories;
whereas Mayo C.I. Annex is a much newer facility with AC in every dorm and security
cameras covering most of the compound (except in the captain's office).

43. Within a week of arriving at the Gulf (in October of 2019), nurse W. Ward
(Defendant 4) revoked all of Glick's medical passes without any examination or
appointment. Glick was simply informed of the decision after the fact and instructed to
hand over all passes. Nurse Ward knew full well that Glick's previous medical care
providers had prescribed him the use of a cane, a bottom bunk pass, insoles, and a no-
prolonged standing pass to alleviate the pain being caused by a prior gunshot wound, and
that Glick weighed over 250 lbs. Nurse Ward had full access to Glick's medical files, and
also could have called Glick in for an appointment to make such a decision with such
serious consequences.

44. After surrendering his cane and passes, Glick was later moved to a top bunk and
the pain in his right ankle became much worse as he was now forced to climb up and jump
down off of a top bunk, and walk across the compound with no cane, and without any pass
to allow him a break from standing on his wounded foot constantly, all while Glick
remained over 250 lbs.

45. Glick again filed medical grievances, this time for the revoking of his passes, which
were finally denied by Ms. Schouest. She was again aware of Glick's medical needs but
chose to do nothing again, despite her training as a medical professional and her
responsibility to ensure medical care of inmates. Her response to Glick's grievance was
the identical same ‘boiler plate’ answer stating that the institutional response
“appropriately addresses the issue,” which she also stated in her earlier denial of the sleep
apnea grievance. Deliberate indifference is confirmed by Ms. Schouest's repeated pattern
of ignoring serious medical needs of the inmates entrusted to her care.

8

 
Case 5:20-cv-00164-TKW-MJF Document1 Filed 06/10/20 Page 9 of 12

46. Glick was eventually moved back to a bottom bunk by security after several weeks
of complaining, but the pain in his right ankle has become much worse as a result of the
added stress over the last few months. His wound is in the worst condition it has been for
over 15 years, and it now hurts Glick to walk even short distances unaided or to put any
weight on his right leg.

47. Glick has also not received any treatment for sleep apnea while at the Gulf, nor any
“sleep test”, despite sending in repeated inmate request forms asking for the status of the
test.

48. The written policies and the unwritten practices of Centurion of Florida (Defendant
5) have resulted in Glick not being treated for any of his medical conditions, and have
allowed the treatment he was receiving to be taken away, making his condition much
worse. These policies and practices were established with a deliberate indifference to the
medical needs of all inmates which Centurion of Florida was contracted to care for, to
minimize their own expenses and increase their profits at the expense of the inmates’
health and well being.

IV. STATEMENT OF CLAIMS

1. Defendant L. J. Corbin violated Glick's First Amendment rights by first calling
him into his office to intimidate him against filing grievances (para. 10-13). He again
violated those rights when he had Glick handcuffed, berated, and beaten for attempting to
reach out to the media regarding his grievance (para. 16-18). He also violated those rights
by putting Glick in confinement for the same reasons, and for falsifying the DR that kept
Glick in confinement for 26 days, and prevented him from returning to his program
assignment as a law clerk (para. 18-26).

2. Defendant J. C. Lanier violated Glick's First Amendment rights by refusing to
allow him to return to his program assignment as a law clerk after he successfully appealed
Lanier's finding of guilt for the DR Corbin had written, even after the library supervisor
had requested Glick be reassigned (para. 26, 27, and 30). He also violated those rights for
vindictively assigning Glick to work in food service and then inside grounds after Glick's
successful appeal of Mr. Lanier's finding of guilt, despite Glick's certification as an inmate
law clerk (para. 26-32).

3. Defendant Dr. R. Molina violated Glick's Eighth Amendment right against cruel
and unusual punishment by refusing to provide any medical treatment for Glick's sleep
apnea condition or its symptoms, resulting in unnecessary, preventable pain and suffering
due to his deliberate indifference of Glick's medical needs (para. 34-38).

 

 
Case 5:20-cv-00164-TKW-MJF Document 1 Filed 06/10/20 Page 10 of 12

4. Defendant W. Ward, RN violated Glick's Eighth Amendment right against cruel
and unusual punishment by revoking all of his medical passes without any valid
intervening reason, despite the fact that those passes had been issued by various medical
professionals due to the pain Glick was suffering from his prior gunshot wound as an
alternative to the surgical removal of the bullet (para. 43-46). Nurse Ward also violated
the same right by continuing to ignore Glick's sleep apnea condition, despite Glick's
repeated efforts to receive treatment (para. 47).

5. Defendant Centurion of Florida violated Glick's Eighth Amendment right against
cruel and unusual punishment by failing to provide adequate policies and procedures to
address inmates’ medical needs, and intentionally allowing inmates with serious medical
needs to go untreated due to their deliberate indifference policies (para. 48).

6. Defendant Michelle Schouest, IISC violated Glick's Eighth Amendment right
against cruel and unusual punishment by knowingly allowing all of Glick's medical
conditions to go untreated, despite her training and knowledge of Glick's continued
suffering both before and after his transfer to the Gulf (para. 35, 39 and 45).

V. RELIEF REQUESTED

1. Against Defendant L. J. Corbin, Glick is seeking monetary damages in the amount
of $415,100.45. That amount would consist first of $100 in nominal damages for the fact
of the violation of Glick's First Amendment rights. Next, Glick is seeking $15,000.45 in
compensatory damages for the flagrant and substantial nature of the violation which
resulted in the permanent aggravation of his physical injuries, and the 0.45 cents Glick
paid to share his grievance with the media. Finally, Glick seeks $400,000.00 in punitive
damages due to the insidious nature of the violation and the vulnerable condition of the
aggrieved party, as well as for the gross abuse of authority Corbin had been entrusted with
as a senior correctional official.

2. Against Defendant J. C. Lanier, Glick is seeking monetary damages in the amount
of $215,100. That amount would consist first of $100 in nominal damages for the fact of
the violation of Glick's First Amendment rights. Next, Glick is seeking $15,000 in
compensatory damages for the flagrant and substantial nature of the violation which
resulted in the permanent aggravation of his physical injuries. Finally, Glick seeks
$200,000.00 in punitive damages due to the insidious nature of the violation and the
vulnerable condition of the aggrieved party, as well as for the gross abuse of authority
Lanier had been entrusted with as a correctional official.

10

 
Case 5:20-cv-00164-TKW-MJF Document1 Filed 06/10/20 Page 11 of 12

3. Against Defendant Dr. R. Molina, Glick is seeking monetary damages in the
amount of $205,100. That amount would consist first of $100 in nominal damages for the
fact of the violation of Glick's Eighth Amendment rights. Next, Glick is seeking $5,000
in compensatory damages for the flagrant and substantial nature of the violation which
resulted in unnecessary, preventable pain and suffering. Finally, Glick seeks $200,000.00
in punitive damages due to the serious nature of the violation and the vulnerable condition
of the aggrieved party, as well as for the potential consequences of the violation, which
could still result in Glick's death.

4. Against Defendant W. Ward, RN, Glick is seeking monetary damages in the
amount of $215,100. That amount would consist first of $100 in nominal damages for the
fact of the violation of Glick's Eighth Amendment rights. Next, Glick is seeking $15,000
in compensatory damages for the flagrant and substantial nature of the violation which
resulted in unnecessary, preventable pain and suffering as well as the permanent
aggravation of his physical injuries. Finally, Glick seeks $200,000.00 in punitive damages
due to the serious nature of the violation and the vulnerable condition of the aggrieved
party, as well as for the potential consequences of the violation, which could result in
further permanent injuries.

5. Against Defendant Centurion of Florida, Glick is seeking monetary damages in
the amount of $215,100. That amount would consist first of $100 in nominal damages for
the fact of the violation of Glick's Eighth Amendment rights. Next, Glick is seeking
$15,000 in compensatory damages for the flagrant and substantial nature of the violation
which resulted in unnecessary, preventable pain and suffering as well as the permanent
aggravation of his physical injuries. Finally, Glick seeks $200,000.00 in punitive damages
due to the serious nature of the violation and the vulnerable condition of the aggrieved
party, as well as for the potential consequences of the violation, which could still result in
Glick's death.

6. Against Defendant Michelle Schouest IISC, Glick is seeking monetary damages
in the amount of $415,100. That amount would consist first of $100 in nominal damages
for the fact of the violation of Glick's Eighth Amendment rights. Next, Glick is seeking
$15,000 in compensatory damages for the flagrant and substantial nature of the violation
which resulted in unnecessary, preventable pain and suffering as well as the permanent
aggravation of his physical injuries. Finally, Glick seeks $400,000.00 in punitive damages
due to the serious nature of the violation and the vulnerable condition of the aggrieved
party, as well as for the potential consequences of the violation, which could still result in
Glick's death, and for the gross abuse of authority Ms. Schouest had been entrusted with
as a Senior correctional official.

1]
Case 5:20-cv-00164-TKW-MJF Document1 Filed 06/10/20 Page 12 of 12

VI. CERTIFICATION

As required by Federal Rule of Civil Procedure 11, I certify by signing
below that to the best of my knowledge, information, and belief, this
complaint: (1) is not being presented for an improper purpose, such as to
harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a non-frivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions
have evidentiary support or, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to timely notify the Clerk’s Office if there is any change to my
mailing address. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date: !-/4-20 Plaintiff's seme EK ODE — |

Printed Name of Plaintiff: Brian E. Glick

Address: Gulf Correctional Institution;
500 Ike Steele Road
Wewahitchka, Florida 32465

E-Mail Address: NA
Telephone Number: NA

12
